       Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


EDDY BUI, TINA BUI, and EDDY’S                     §
FARM, LLC                                          §
             Plaintiffs,                           §
                                                   §
v.                                                 §      CIVIL NO. 6:20-CV-00071-ADA-JCM
                                                   §
CHANDLER COMPANIES, LLC,                           §
           Defendants.                             §
                                                   §

                                              ORDER

       Before the Court are: Plaintiffs Eddy Bui, Tina Bui, and Eddy’s Farm, LLC’s Motions to

Dismiss and alternatively, Motions for Summary Judgment (ECF Nos. 18 and 19) and the

responses thereto. The Court, having considered the Motions and applicable law, finds that the

Motions should be DENIED, as discussed below.

                                       I. INTRODUCTION

       Plaintiffs operate a small poultry farm in Milam County, Texas. Defendant operates a

roofing company, organized in Minnesota and based in Colorado, that offers roof repair services

to repair hail damage. Plaintiffs first filed this action on October 31, 2019, in the district court of

Milam County, Texas. See Pls.’ Original Pet., ECF No. 1, Ex. A. Defendant attempted to remove

the case to Federal Court, which prompted Plaintiffs to dismiss their case and re-file this action

in Milam County with an additional non-diverse defendant joined. See Pls.’ Pet., ECF No. 1, Ex.

C. Defendant again removed the case, and this Court denied Plaintiffs’ Motion to Remand and

dismissed the non-diverse defendant.

       This action arises out of a contract dispute resulting from roof repair services Defendant

agreed to perform at Plaintiffs’ farm. Plaintiffs withdrew from the contract for the roof repair



                                                  1
      Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 2 of 7




services and refused to perform under the contract or allow Defendant to perform. Plaintiff

brought this action seeking a declaratory judgment that the contract is void and that the

liquidated damages clause of the contract is unenforceable Id. at ¶12. Defendant has countersued,

claiming damages for breach of contract, quantum meruit, and fraud. Def.’s Answer, ECF No. 2

at ¶36–64. Plaintiffs now move to dismiss Defendant’s counterclaims of fraud and subsequent

damages for breach of contract, or alternatively, for summary judgment on those claims. Pls.’

Mot. to Dismiss, ECF No. 18 at ¶1; Pls.’ Mot. to Dismiss, ECF No. 19 at 4–5. Defendant has

filed responses to both of Plaintiffs’ Motions arguing that Plaintiffs’ Motions to Dismiss are

untimely and that summary judgment should not be granted on those claims. Def.’s Resp. to Pls.’

Mot. to Dismiss, ECF No. 23; Def.’s Resp. to Pls.’ Mot. to Dismiss, ECF No. 24.

                                   II. LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a); Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014). A material fact is one that is likely to

reasonably affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). An issue is not genuine if the trier of fact could not, after an examination of the record,

rationally find for the non-moving party. Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). As such, the burden of demonstrating that no genuine dispute of material

fact exists lies with the party moving for summary judgment. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986).

       Once presented, a court must view the movant’s evidence and all factual inferences from

such evidence in a light most favorable to the party opposing summary judgment. Impossible

Elecs. Techniques v. Wackenhut Protective Sys., Inc., 669 F.2d 1026, 1031 (5th Cir. 1982).



                                                2
      Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 3 of 7




Accordingly, the simple fact that the court believes that the non-moving party will be

unsuccessful at trial is insufficient reason to grant summary judgment in favor of the moving

party. Jones v. Geophysical Co., 669 F.2d 280, 283 (5th Cir. 1982). However, “[w]hen opposing

parties tell two different stories, but one of which is blatantly contradicted by the record, so that

no reasonable jury could believe it, a court should not adopt that version of the facts for the

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380–81

(2007).

          Once the court determines that the movant has presented sufficient evidence that no

genuine dispute of material fact exists, the burden of production shifts to the party opposing

summary judgment. Matsushita, 475 U.S. at 586. The non-moving party must demonstrate a

genuinely disputed fact by citing to parts of materials in the record, such as affidavits,

declarations, stipulations, admissions, interrogatory answers, or other materials; or by showing

that the materials cited by the movant do not establish the absence of a genuine dispute. FED. R.

CIV. P. 56(C)(1)(A)–(B). “Conclusory allegations unsupported by concrete and particular facts

will not prevent an award of summary judgment.” Duffy v. Leading Edge Prods., 44 F.3d 308,

312 (5th Cir. 1995). Moreover, unsubstantiated assertions, improbable inferences, and

unsupported speculation are not competent summary judgment evidence. See Forsyth v. Barr, 19

F.3d 1527, 1533 (5th Cir. 1994). After the non-movant has been given the opportunity to raise a

genuine factual issue, if no reasonable juror could find for the non-movant, summary judgment

will be granted. See FED. R. CIV. P. 56; Matsushita, 475 U.S. at 586.




                                                 3
      Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 4 of 7




                                        III. ANALYSIS

A. Motion to Dismiss Under 12(b)(6)

       First, the Court notes that Defendant is mistaken in its assertion that Plaintiffs’ Motions

to Dismiss under Rule 12(b)(6) are untimely. Under Rule 12(h)(2) a motion to dismiss for failure

to state a claim “may be raised . . . by a motion under Rule 12(c),” as Plaintiffs have done here.

FED. R. CIV. P. 12(h)(2); See Pls. Mot., ECF No. 18 at ¶3. A party may move for a judgment on

the pleadings under Rule 12(c) “[a]fter the pleadings are closed.” FED. R. CIV. P. 12(c).

Additionally, it is within a court’s discretion to consider motions to dismiss under 12(b)(6), even

after an answer has been filed. See Doe v. Columbia-Brazoria Indep. Sch. Dist., 855 F.3d 681,

686 (5th Cir. 2017) (holding district court did not abuse its discretion in permitting successive

motions under Rule 12(b)(6)).

       However, it is also within the power of the Court to consider Plaintiff’s Motions to

Dismiss solely as motions for summary judgment. Under Rule 56(f)(3), a court may, sua sponte,

“consider a motion for summary judgment on its own.” FED. R. CIV. P. 56(f)(3). Additionally,

under Rule 12(d), if “matters outside the pleadings are presented to and not excluded by the

court, the motion must be treated as one for summary judgment under Rule 56.” FED. R. CIV. P.

12(d). Here Plaintiffs Motion to Dismiss explicitly incorporates documents outside of the

pleadings, and Plaintiffs’ have also moved for Summary Judgment themselves in the alternative.

See Aff. of Eddy Bui, ECF No. 19; Pls.’ Motion, ECF No. 18 at 2. Furthermore, a court has

discretion whether to consider extrinsic material and convert a motion to dismiss to one for

summary judgment. See Heng v. Heavner, Beyers & Mihlar, LLC, 849 F.3d 348, 353–354 (7th

Cir. 2017); Davis v. HSBC Bank, 691 F.3d 1152, 1160 (9th Cir. 2012). Thus, the Court will

consider the extrinsic evidence cited by Plaintiffs’ Motions to Dismiss and consider Plaintiff’s



                                                4
      Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 5 of 7




Motions solely as motions for summary judgment. Plaintiffs’ Motions to Dismiss for failure to

state a claim are, therefore, DENIED.

B. Fraud Counterclaim

       Defendant’s counterclaims allege that Plaintiff Eddy Bui perpetrated a fraud against

Defendant by misrepresenting that he was authorized to enter agreements on behalf of Eddy’s

Farm, LLC. Def.’s Answer, ECF No. 2 at ¶55–65. Plaintiffs argue that Defendant has admitted

that Eddy Bui was authorized to enter agreements, and therefore, there is no issue of material fact

as to whether Plaintiffs Bui committed fraud. Pls.’ Mot., ECF No. 18 at ¶5.

       The Court finds that Plaintiffs have not sufficiently established that Defendant made this

admission. Plaintiffs’ Motion to Dismiss cites several admissions and allegations made by

Defendant; however, none of these admissions or allegations indicate that Defendant has

admitted that Eddy Bui was authorized to enter agreements on behalf of Eddy’s Farm, LLC. Pls.’

Mot., ECF No. 18 at 3–5. Rather, Defendant has admitted that Eddy Bui signed a contract on

behalf of Eddy’s Farm, LLC and that Eddy Bui purported that he was authorized to do so. Id.

There is no admission by Defendant that Eddy Bui was actually authorized to sign. Id.; Def.’s

Resp., ECF No. 23 at 4.

       Additionally, Plaintiffs now claim to have admitted that Plaintiff Bui was authorized to

bind Eddy’s Farm, LLC. Pls.’ Mot., ECF No. 18 at 3. However, while Plaintiffs have admitted

that Eddy Bui signed a contract with Defendant, Plaintiffs have also denied that Eddy’s Farm,

LLC entered into an agreement with Defendant. Tina Bui Resps. to Def.’s Req. for Admis., ECF

No. 23, Ex. 3 at 3; Eddy Bui Resps. to Def.’s Req. for Admis., ECF No. 23, Ex. 3 at 3. The

reasonable inference from this denial is that while Eddy Bui did sign a contract with Defendant,

Eddy’s Farm, LLC is not bound by that contract because Eddy Bui was not authorized to bind



                                                5
      Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 6 of 7




Eddy’s Farm, LLC. Therefore, a reasonable trier of fact could find, based on this record, that

Eddy Bui was not authorized to bind Eddy’s Farm, LLC. Thus, there is a genuine issue of

material fact with respect to the fraud claim. Accordingly, Plaintiffs’ motion for summary

judgment on Defendant’s fraud counterclaim is DENIED.

C. Subsequent Damage Counterclaim

       Defendant’s counterclaims also seek consequential damages resulting from lost work that

Defendant would have been able to complete had it not been for the alleged breach of contract by

Eddy’s Farm, LLC. Def.’s Answer, ECF No. 2 at ¶47–49. Plaintiffs claim that such

consequential damages are not available for a breach of contract in this case because such

damages are unforeseeable. Pls.’ Mot., ECF No. 19 at 4–5.

       In Texas, direct damages for breach of contract are recoverable because they are

presumably foreseeable as a matter of law. Henry S. Miller v. Bynum, 836 S.WW.2d 160, 163

(Tex. 1992). However, lost profits from collateral contracts are generally classified as

consequential damages. Continental Holdings, Ltd. v. Leahy, 132 S.W.3d 471, 475 (Tex. App.—

Eastland 2003, no pet.). Consequential damages are recoverable only when circumstances exist

to give the defendant notice that these damages might arise. Nat’l Hispanic Circus, Inc. v. Rex

Trucking, Inc., 414 F.3d 546, 549–50 (5th Cir. 2005).

       Plaintiffs admit that Plaintiff Eddy Bui did refer Defendant to another farm, Pham Farms,

that also needed roofing repair services. Pls.’ Mot., ECF No. 19 at 5. However, Plaintiffs assert

that Eddy Bui did not have any contact with any of Defendant’s customers, including Pham

Farms, regarding Defendant’s business. Id. Plaintiffs also claim that Eddy Bui did not otherwise

discuss other business with Defendant, besides his recommendation of Pham Farms. Id. Based on




                                               6
      Case 6:20-cv-00071-ADA-JCM Document 28 Filed 06/17/20 Page 7 of 7




these facts, Plaintiffs assert that Plaintiffs could not have foreseen any damages resulting from

lost business because Plaintiffs were unaware of Defendant’s other business. Id.

       However, Defendant claims that Joe Oliveri, a representative of Defendant, and Plaintiff

Eddy Bui discussed a partnership between Defendant and Sanderson Farms, a partner of Eddy’s

Farms, LLC. Def.’s Resp., ECF No. 24 at 3. Defendant also claims that Joe Olivieri informed

Eddy Bui of Defendant’s work with other Sanderson partner farms. Id. Based on these

allegations by Defendant, a reasonable trier of fact could find that Plaintiffs did have notice that

Defendant might suffer consequential damages resulting from Plaintiffs’ breach of contract.

Thus, there is an issue of material fact with respect to the foreseeability of Defendant’s

subsequent damages. Accordingly, Plaintiffs’ motion for summary judgment on the subsequent

damages counterclaim is DENIED.

                                       IV. CONCLUSION

       Accordingly, it is ORDERED Plaintiffs Eddy Bui, Tina Bui, and Eddy’s Farm, LLC’s

Motions to Dismiss are DENIED.

SIGNED this 17th day of June, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                 7
